                       Case 2:17-cv-04540-WB Document 126-323 Filed 01/07/19 Page 1 of 1
                                                                                             As of: June 12, 2013
                                                                                             Received: February 13, 2013
                                                                                             Status: Posted
       PUBLIC SUBMISSION                                                                     Posted: May 02, 2013
                                                                                             Category: Individual
                                                                                             Tracking No. 1jx-83nw-elui
                                                                                             Comments Due: April 08, 2013
                                                                                             Submission Type: Web

      Docket: CMS-2012-0031
      Certain Preventive Services Under the Affordable Care Act

      Comment On: CMS-2012-0031-63161
      Coverage of Certain Preventive Services under Affordable Care Act

      Document: CMS-2012-0031-63370
      Tom Deaver-KS



                                              Submitter Information
      Name: Tom Deaver
      Address:
        Manhattan, KS, 66502
      Organization: Individual


                                                   General Comment
      If you want to reduce the number of people on welfare cut welfare. If you want to reduce the
      growth of an ethnic population, abort their babies.

      If you want to take away the individual freedom of religion and lock us behind church doors restrict
      us to "freedom of worship".

      If you want to end ethics and morality, reduce the churches to organizations subject to the state.

      Everything you are doing attacks individual rights and liberties given to us by the creator and
      guaranteed to us under the Bill of Rights and our Constitution.

      Why do you hate the citizens of this country?




                                                                                                                              025787

file:///C|/...ate/NPRM/CMS-2012-0031-63161/Part%201/CMS-2012-0031%202013-06-13%2003-12-50_docs/CMS-2012-0031-63370.html[7/10/2013 11:19:36 AM]
